Citation Nr: 0611694	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  01-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for genital herpes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to March 1954, and from September 1954 to 
October 1955.  This case is before the Board of Veterans' 
Appeals (Board) on October 2005 remand from the United States 
Court of Appeals for Veterans Claims (Court) pursuant to an 
October 2005 joint motion by the parties (Joint Motion).  The 
appeal was initiated from a June 2001 decision by the Roanoke 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2002, the veteran appeared at a Travel Board hearing 
before the undersigned.  In November 2002 the Board denied 
service connection for genital herpes.  The veteran appealed 
that decision to the Court.  The Court vacated the November 
2002 Board decision, and remanded the matter for 
readjudication.  In January 2004, the Board remanded the case 
to the RO for additional development, to include notification 
of the Veteran's Claims Assistance Act of 2000 (VCAA).  The 
development was completed, and the case was then before the 
Board in January 2005, when the Board again denied the claim.  
The veteran appealed the January 2005 Board decision to the 
Court, resulting in the October 2005 Court Order noted above.  

On March 23, 2006, the Board granted the veteran's motion 
(presented in correspondence received by the Board in 
February 2006) to hold his case in abeyance for sixty days 
for additional evidence to be submitted.  Along with 
correspondence received by the Board on April 4, 2006, the 
veteran submitted additional evidence (private medical 
records further addressed below) and stated in his 
correspondence that "I have no other evidence to give about 
this claim.  Please make your decision on the information you 
have."  The Board finds that remanding this case prior to 
the expiration of the abeyance period is not prejudicial to 
the veteran, as he retains the right to submit additional 
evidence should he so desire, as he has in essence indicated 
that he will not be submitting any additional evidence during 
the abeyance period, and as it allows for the most 
expeditious resolution of the appeal.  

[Notably, the record shows that the veteran continues to be 
represented by the Veterans Service Organization listed on 
the preceding page, and that the representation of the 
attorney who represented him before the Court was limited to 
the Joint Motion for remand.] 

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).

The veteran's service medical records are unavailable as a 
fire at the National Personnel Records Center (NPRC) possibly 
destroyed them in 1973.  In such a situation there is a 
heightened duty to assist a claimant in developing his 
claims.  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. 
App. 83 (1992).  

In a Motion to Vacate and Remand granted by the Court in May 
2003, VA General Counsel conceded that the VA had failed in 
its duty to assist the veteran as mandated by the VCAA.  In 
pertinent part, it was noted that due to the unavailability 
of the service medical records, a remand was necessary 
specifically for the veteran to be advised of alternative 
forms of evidence to support his contentions that he received 
treatment for herpes during active service.  

Pursuant to a directive in the January 2004 Board remand, the 
RO mailed February 2004 correspondence to the veteran 
informing him of the VCAA and VA's duty to assist.  However, 
the parties to the October 2005 Joint Motion found that there 
still had not been adequate compliance with the directives of 
the January 2004 Board remand, inasmuch as the RO's February 
2004 correspondence failed to "include the additional notice 
required in a case where the service medical records had been 
destroyed."  Specifically, the parties cited pertinent Court 
cases and found:

Where the denial of a veteran's claim 
rests, in part, on the government's 
inability to produce records that were 
once in its custody, this Court has held 
that the Secretary has an enhanced duty 
to assist an appellant in obtaining 
sufficient evidence from alternate or 
collateral sources.  See Garlejo v. 
Derwinski, 2 Vet. App. 619 (1992); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992); 
Layno v. Brown, 6 Vet. App. 465 (1994).  
Such alternate or collateral sources 
include buddy statements and other forms 
of evidence.  

Following remand by this Court and 
subsequently the Board, the RO did not 
provide any information in its February 
2004 letter regarding alternate forms of 
evidence which could be submitted in 
order to substantiate [the veteran's] 
claim for service connection in this case 
where service medical records were 
unavailable and presumed destroyed by the 
1973 NPRC fire.  Such alternate evidence 
includes lay statements from [the 
veteran], buddy statements from fellow 
servicemembers; statements from family or 
friends; and, evidence of complaints or 
treatment after service.  

The parties to the October 2005 Joint Motion further noted 
that in an attempt to reconstruct the veteran's service 
medical records, the Board should ensure that "a NA Form 
13055 is furnished to [the veteran] and, if completed, is 
then provided to the NPRC in order to attempt to reconstruct 
[the veteran's] service medical records."  A remand confers, 
as a matter of law, a right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO.  As noted, in 
March 2006 the Board granted the veteran's motion to hold 
this case in abeyance for 60 days for additional evidence to 
be submitted.  Additional private medical reports have been 
received, and have not been reviewed by the RO since the most 
recent supplemental statement of the case (SSOC) was issued 
in October 2004.  The veteran has not waived AOJ initial 
consideration of this evidence.  Under DAV, the Board has no 
recourse but to remand the case for AOJ initial consideration 
of the additional evidence.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(Vet. App. Mar.3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must comply with all 
provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio, supra.  Specifically, the RO 
should inform the veteran of alternative 
forms of evidence, such as lay 
statements, buddy statements from fellow 
servicemembers, statements from family or 
friends, and/or evidence of complaints or 
treatment after service that may be 
submitted to substantiate his contention 
that he received treatment for genital 
herpes in service.  In addition, send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  A NA Form 13055 should be furnished 
to the veteran, and then, if completed, 
forwarded to the NPRC for attempt to 
reconstruct his service medical records.  
3.  The RO should then review the claim 
(including for explicit compliance with 
the instructions above).  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
SSOC, and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


